Citation Nr: 1514153	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 1999, for the grant of service connection for chronic constipation.

2.  Entitlement to an evaluation in excess of 10 percent for left knee strain, status post arthroscopic surgeries.

3.  Entitlement to an evaluation in excess of 10 percent for right knee strain with anserine bursitis, status post arthroscopic surgeries.

4.  Entitlement to a compensable evaluation for status post umbilical hernia repair.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of October 2008 and April 2010.  In January 2015, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

The issue of entitlement to an evaluation in excess of 30 percent for chronic constipation has been raised by the record in the Veteran's Travel Board hearing testimony, in which she stated the condition had worsened, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue(s) of entitlement to higher ratings for left knee and right knee disabilities and to a compensable rating for umbilical hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for constipation was denied by the RO in a January 1997 rating decision, and neither an appeal nor relevant evidence was received within a year thereafter.  

2.  The Veteran's next claim, which eventually resulted in a grant of service connection for chronic constipation, was received January 5, 1999, and no formal or informal claim was received prior to that date.   


CONCLUSION OF LAW

The criteria for an effective date earlier than January 5, 1999, for the grant of service connection for chronic constipation have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional evidence which would form a basis for an earlier effective date.  Service treatment records, VA treatment records, and all identified private records have been obtained.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2013.  At the hearing, the undersigned explained the type of evidence that would be relevant to her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The Veteran's initial claim for service connection for constipation was received in August 1996.  In a decision dated in January 1997, the RO denied the claim.  The Veteran did not file a notice of disagreement within one year of the January 1997 notification of the rating decision; accordingly, that decision is final.  See 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  Also, no evidence was received within the one year appeal period that would potentially affect finality of the January 1997 rating decision.  38 C.F.R. § 3.156(b); see, e.g., Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

Correspondence received on January 5, 1999, was construed as an application to reopen the claim for service connection for constipation.  Although denied by the RO in May 2000, in a decision dated in February 2006, the Board reopened the claim for service connection, and remanded the claim for additional development.  In a decision dated in February 2008, the Board granted service connection for chronic constipation.  In implementing this decision, the RO granted service connection for chronic constipation, effective January 5, 1999, the date the claim to reopen was received.  The Veteran contends that the effective date for the grant of service connection and award of compensation for chronic constipation should be the time of her separation from active duty in August 1996.  She states that the condition has been present since that time, and that she initially filed her claim in October 1996.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where, as here, there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Here, no communication indicating a belief in entitlement to service connection for constipation or an intent to file a claim for such a disability was received between the final unappealed January 1997 rating decision denying the claim and the January 5, 1999 application to reopen.  

In certain circumstances, VA treatment records may constitute an informal claim, but this requires that service connection have been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2013).  VA treatment records received in October 1998 do not reflect any treatment for the condition denied in January 1997, thus, they cannot be considered an informal claim for service connection under the facts of this case.  Moreover, a detailed review of the VA medical records does not reveal the existence of any statement by the Veteran or the appellant indicating a desire to file a claim.  See Criswell.  

For the reasons discussed above, an effective date earlier than January 5, 1999, for the grant of service connection for chronic constipation is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than January 5, 1999, for the grant of service connection for chronic constipation is denied.


REMAND

At her Travel Board hearing in January 2015, the Veteran testified that her service-connected bilateral knee and umbilical hernia disabilities have increased in severity since her last VA examinations.  The Veteran is entitled to a new VA examination where there is evidence, including her own lay statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the Veteran must be afforded examinations to assess the manifestations and severity of these conditions.  

In addition, although she submitted private treatment records after her hearing, current VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Dublin VAMC dated from October 2014 to the present, in particular, those which show treatment or evaluation of knee or umbilical hernia complaints, to specifically include the reports of any relevant X-ray or other imaging studies.  All such records should be associated with the electronic claims file.

2.  Then, schedule the Veteran for appropriate VA examinations to determine the manifestations and severity of service-connected bilateral knee disabilities and umbilical hernia residuals.  In addition to examination findings, due consideration must be given to her lay statements.  Any opinions provided should be supported by rationale.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claims for entitlement to a rating in excess of 10 percent each for right and left knee disabilities, and to a compensable rating for umbilical hernia repair.  If the decision remains less than a full grant of the benefit sought, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, which addresses all relevant evidence received since the September 2013 statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


